Citation Nr: 1612936	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  09-18 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for residuals of a right wrist injury.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1958 to January 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Huntington, West Virginia.

The Veteran testified at hearings before Decision Review Officers (DROs) in March 2005 and October 2010.  He and his wife also testified at a Travel Board hearing at the Huntington RO before the undersigned Veterans Law Judge in April 2012.  Transcripts of all three hearings are of record.

This case was previously remanded by the Board in August 2012 for additional development.  It is now again before the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Prior to promulgation of a decision in the appeal, the Veteran withdrew his appeal with respect to the issue of entitlement to a disability rating in excess of 20 percent for residuals of a right wrist injury.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to a disability rating in excess of 20 percent for residuals of a right wrist injury have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b) (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.

In May 2009, the Veteran perfected an appeal as to the issue of entitlement to a disability rating in excess of 20 percent for residuals of a right wrist injury.  However, an April 23, 2014, DRO Conference Report indicated that it was agreed that a grant of a total disability rating based on individual unemployability (TDIU) would satisfy all of the Veteran's pending appeals.  The RO issued a rating decision on the same day granting TDIU due to the Veteran's service-connected dysthymic disorder and residuals of a right wrist injury.  Subsequently, the RO received correspondence from the Veteran's representative on December 11, 2014, which stated that the Veteran was satisfied with all pending appeals.  Neither the Veteran nor his representative has contacted VA since the December 2014 correspondence.  As such, the Board finds that there remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review the appeal regarding residuals of a right wrist injury, and the issue is dismissed.


ORDER

The appeal as to entitlement to a disability rating in excess of 20 percent for residuals of a right wrist injury is dismissed.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


